UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4006


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER RAY PARRISH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:08-cr-00099-FL-1)


Submitted:    December 9, 2009              Decided:   January 13, 2010


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant.   Anne Margaret Hayes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher Ray Parrish appeals the sentence imposed

after     he    pled          guilty,      pursuant     to     a    plea       agreement,          to

possession with intent to distribute marijuana, in violation of

21 U.S.C. § 841(a)(1) (2006), and possession of a firearm in

furtherance         of    a    drug     trafficking     crime,       in    violation          of    18

U.S.C. § 924(c) (2006).                    On appeal, Parrish argues that trial

counsel provided ineffective assistance by failing to object to

the   probation          officer’s        recommendation       that       he   qualified           for

sentencing as a career offender.                       The Government has moved to

dismiss    the      appeal         on   the   ground    that       claims      of    ineffective

assistance of counsel are not cognizable on direct appeal.                                          We

deny the Government’s motion to dismiss but affirm Parrish’s

sentence.

               In    the       presentence       report,       the     probation             officer

concluded      that       Parrish         qualified    for    sentencing            as   a    career

offender       based          on    two     prior     North    Carolina             state      court

convictions:             possession with intent to manufacture, sell and

deliver marijuana; and possession with intent to manufacture,

sell and deliver marijuana and cocaine.                        Parrish did not contest

his   status        as    a    career       offender,    but       requested         a   downward

variance based on an argument that the sentencing range over-

represented the seriousness of his prior crimes.                                    The district



                                                2
court denied the motion and sentenced Parrish to 262 months of

imprisonment.

           Parrish argues that counsel should have objected to

his career offender status on the ground that he did not have

the required predicate felony convictions for career offender

sentencing, because his prior state drug convictions were not

punishable by more than one year of imprisonment.           He bases this

argument on the Supreme Court’s decision in United States v.

Rodriquez, 553 U.S. 377 (2008).        He also relies on United States

v. Pruitt, 545 F.3d 416 (6th Cir. 2008), which interpreted the

North Carolina sentencing statutes to require an examination of

each defendant’s prior record level to determine if a particular

crime was punishable by more than one year of imprisonment.             The

Government argues in its motion to dismiss that the objection

Parrish asserts trial counsel should have raised was foreclosed

by   binding   precedent,   specifically   this   court’s    decision    in

United States v. Harp, 406 F.3d 242 (4th Cir. 2005).

           The    Government   correctly     notes   that     claims     of

ineffective assistance of counsel are generally not cognizable

on direct appeal.    United States v. King, 119 F.3d 290, 295 (4th

Cir. 1997).      Rather, to allow for adequate development of the

record, a defendant must bring his claim in a 28 U.S.C.A. § 2255

(West Supp. 2009) motion.      See id.; United States v. Hoyle, 33

F.3d 415, 418 (4th Cir. 1994).          An exception exists when the

                                   3
record conclusively establishes ineffective assistance.                 United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King,

119 F.3d at 295.       Our review of the record leads us to conclude

that it fails to establish that counsel was ineffective.                   We

decline, however, to dismiss the appeal, as the policy regarding

claims of ineffective assistance of counsel asserted on direct

appeal is not jurisdictional, and dismissing the appeal would

not promote judicial efficiency.

           Accordingly, although we deny the Government’s motion

to   dismiss   the    appeal,   we     affirm   Parrish’s   sentence.      We

dispense   with      oral   argument     because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                        4